ICJ_029_NorwegianLoans_FRA_NOR_1957-07-06_JUD_01_PO_02_FR.txt. 29

OPINION INDIVIDUELLE DE M. BADAWI,
VICE-PRÉSIDENT DE LA COUR

La Cour s'est déclarée incompétente sur la base de la réserve
formulée par le Gouvernement français dans sa déclaration du
rt mars 1949, dont le Gouvernement norvégien s’est prévalu en
vertu de la réciprocité prévue dans sa déclaration du 16 novembre
1946.

Par sa nature, la première exception, sous la forme de la réserve
relative à la compétence nationale, est décisive lorsqu'elle est
invoquée par le défendeur contre le demandeur qui l’a stipulée dans
sa déclaration. Elle a un caractère formel et direct qui exclut toute
contestation.

Toutefois, la réserve constitue une formulation subsidiaire de la
première exception telle qu'elle a été conçue et présentée par le
Gouvernement norvégien, dès le début et jusqu’à la fin, à savoir
que le différend relève du droit interne. La réserve n'a été invoquée
par ledit Gouvernement que pour le cas où un doute pourrait sub-
sister sur le caractère de droit interne. Dans ce cas, ledit caractère
serait considéré comme non établi et l'exception devrait, partant,
être rejetée. C’est en vue de prévenir cette conséquence que la
réserve a été invoquée par le Gouvernement norvégien qui l’a jugée
plus décisive que l'exception de droit interne.

Or, c'est bien le caractère d'une demande subsidiaire qu’elle
marque un degré de certitude que la demande principale ne com-
mande pas.

D'autre part, nonobstant les éléments communs entre l’excep-
tion de droit interne et la réserve, celle-ci a un caractère subjectif,
alors que l’exception est objective par sa nature. Elles sont donc
de natures différentes.

En fait, la réserve n'a plus été reprise par le Gouvernement
norvégien, soit dans la procédure écrite, soit dans la procédure
orale.

Aussi suis-je d’avis que la Cour ne devrait fonder son jugement
sur la réserve que si elle juge que l’exception de droit interne ne
justifie pas l’incompétence de la Cour ou, en d’autres termes, que
des doutes subsisteraient sur son bien-fondé.

Mais, dans son arrêt, la Cour n’a pas cru devoir s’attarder a
l'examen du caractère de droit interne du différend. Comme je le

considère comme bien fondé, j'estime nécessaire de donner mes
raisons pour cette conclusion.

24
30 EMPRUNTS NORVÉGIENS (OP. INDIV. M. BADAWI)

L'objet du procès, tel qu’il a été défini par la requête du Gouver-
nement français et maintenu par lui dans les actes de procédure et
dans les débats qui ont suivi — en dehors des conclusions addition-
nelles qui se rattachent au rejet des exceptions soulevées par le
Gouvernement norvégien —, porte sur l'interprétation des contrats
d'emprunts et la détermination de la substance de la dette. Or ces
questions sont, suivant les règles généralement admises de droit
international privé, régies par la loi du débiteur (en l'occurrence,
le droit norvégien).

La Cour permanente de Justice internationale l’a déjà constaté
dans les affaires des emprunts serbes et brésiliens. Elle a déclaré
sans aucune équivoque possible que ces questions relèvent du droit
interne.

Aussi est-il évident, quelles que soient les considérations sur
lesquelles la Cour permanente s’est fondée pour retenir sa compé-
tence et appliquer le droit français tel qu'il est interprété par la
jurisprudence française, qu’afin d’être compétente, la Cour doit
être saisie d’une demande qui se rattache au droit international. Le
Gouvernement français lui-même reconnaît cette nécessité. Non
seulement il ne la conteste pas, mais il cherche à établir que la
demande rentre dans les termes de l’article 36 du Statut, à deux
titres: parce qu’elle tombe dans les catégories 8) et c) de cet article,
à savoir: à) tout point de droit international, c) la réalité de tout
fait qui, s’il était établi, constituerait la violation d’un engagement
international.

Pour établir que l'affaire soumise à la Cour constitue un différend
de droit international, le Gouvernement français fonde ce caractère
sur la Deuxième convention de La Haye, du 18 octobre 1907, sur
l'arbitrage. Mais il est difficile de saisir sa pensée à ce sujet. Tantôt,
l'argument tiré de la convention tend à considérer que l’action de
la Norvège constitue une violation de l'engagement qu'elle avait
accepté de l’arbitrage obligatoire, tantôt c'est la matière elle-même
du recouvrement des dettes contractuelles par un État prenant fait
et cause pour ses ressortissants qui serait par sa nature une affaire
relevant du droit international.

«Le refus d'arbitrage est un acte contraire au droit. Il porte sur
le paiement des emprunts internationaux de la Norvège, c'est-à-dire
sur la question placée par la Deuxième convention dans le domaine
des questions internationales, dans le contentieux international par
nature. »

« Le Gouvernement français soutient que la politique de paiement
par le Gouvernement norvégien dans ses emprunts internationaux
met en cause un problème de droit international, qui est le recouvre-
ment des dettes contractuelles réglé par la Deuxième convention
de 1907. » (Plaidoirie du 14 mai 1957.)

On peut aisément constater que la prétention que la matiére de
recouvrement des dettes serait par sa nature un différend inter-

25
31 EMPRUNTS NORVÉGIENS (OP. INDIV. M. BADAWI)

national est une affirmation gratuite. Reste à savoir si la conven-
tion de 1907 a établi l'arbitrage obligatoire en matière de dettes et
si le refus de l’arbitrage dans le différend qui sépare la France et la
Norvège serait une violation d’un engagement international, qui
autoriserait le Gouvernement français à introduire la question des
dettes devant la Cour par voie de requête.

Tout d’abord, y a-t-il arbitrage obligatoire en matière de recou-
vrement de dettes ?

Le deuxième alinéa de l’article premier de la convention de 1907
se réfère bien à l’arbitrage, mais ce n’est pas pour créer une obli-
gation à la charge de l'État mis en cause comme débiteur: c’est
uniquement pour limiter engagement de ne pas recourir à la force.

En admettant même que la convention de 1907 crée un cas
d'arbitrage obligatoire pour le recouvrement de dettes, la sanction
de l'obligation établie par cette convention ne saurait être, en cas
de refus d'arbitrage, le changement de la nature du différend originel
lui-même, ou sa transformation d’arbitrable en justiciable. Si cette
transformation était possible, tous les différends pour lesquels
l'arbitrage est obligatoire rentreraient de plein droit, par le simple
refus d’arbitrage, dans la compétence obligatoire de la Cour.

En fait, si le différend international est constitué par le refus
par la Norvège de l’obligation d’accepter l'arbitrage sur la question
de l'interprétation des contrats d'emprunts, la violation de cette
obligation internationale serait le seul différend international et
non la question d'interprétation à arbitrer. L’instance à intro-
duire par requête devant la Cour ne pourrait tendre qu’à obtenir
de la Cour une décision déclarant la Norvège obligée d'accepter
l'arbitrage et de procéder à la rédaction du compromis et à la
nomination des arbitres. Il y a lieu de rappeler à ce sujet l'affaire
Ambatielos.

Toutefois, le Gouvernement français, pour justifier la compétence
de la Cour, n’invoque pas seulement l'alinéa 8) de l'article 36. II
invoque également l'alinéa c), à savoir: la réalité de tout fait qui,
s’il était établi, constituerait une violation d’un engagement inter-
national. Il ne s'explique pas toutefois sur ce point. Il l’a invoqué
dans sa réplique et répété dans ses conclusions finales sans, à aucun
moment, préciser de quel fait il s'agit.

Mais comme l'affaire actuelle a été présentée par le Gouvernement
français comme une reproduction des deux affaires sur les emprunts
serbes et brésiliens, on ne peut manquer de noter que la Cour
permanente a retenu sa compétence dans ces affaires en assimilant
aux différends de pur fait les différends qui devraient être résolus
par application du droit interne.

26
32 EMPRUNTS NORVEGIENS (OP. INDIV. M. BADAWI)

La Cour permanente avait déjà établi dans son arrêt n° 7 qu’au
regard du droit international et de la Cour qui en est l'organe, les
lois nationales sont de simples faits, manifestation de la volonté
et de l’activité des Etats. Elle les a considérées comme telles dans
les affaires précitées, en en faisant application elle-même.

Or, l’alinéa c) de l’article 36 du Statut vise le cas spécial où les
parties seraient d’accord sur la régle de droit international ou,
d’une manière plus précise, sur l’obligation internationale, mais
seraient en désaccord sur les faits qui en constituent la violation.
Car, si elles sont en désaccord sur Vobligation internationale elle-
même, le cas tomberait sous l’alinéa 5), et l’alinéa c) serait une
répétition inutile.

Ainsi, dans le cas où l’on considérerait l’application d’un système
de droit comme un fait, comme on semble l’envisager dans l'espèce
actuelle, les Parties seraient censées être d’accord que le droit inter-
national reconnaît comme règle que l’annulation de la clause or
ne s'applique pas aux paiements internationaux, mais elles ne le
seraient pas sur l'interprétation du droit norvégien. La France, en
se basant sur l'alinéa c), aurait introduit ce procès pour obtenir de
la Cour une interprétation du droit norvégien dans ce sens.

Mais la Norvège conteste la règle dite de droit international.
C’est le fond même de l'affaire actuelle. Ce n’est donc pas le cas
prévu dans l'alinéa c).

Évidemment, la France peut toujours estimer que si le droit
norvégien n’adopte pas cette règle de droit international, le droit
norvégien lui-même constituerait un cas de déni de justice. Mais
alors ce ne serait pas l’alinéa c) qui pourrait être le titre de la
compétence de la Cour, mais l’alinéa d) de l’article 36.

Or, tout en postulant le déni de justice, le Gouvernement frangais
ne s’est pas fondé sur lui. Suivant ses conclusions finales, le carac-
tère international du différend dériverait, en vertu des alinéas 6)
et c) du paragraphe 2 de l’article 36 du Statut, de la Deuxième
convention de La Haye de 1907. Mais ni l’un ni l’autre de ces
alinéas, étayés sur la convention de 1907, ne justifient cette quali-
fication.

*
* *

On pourrait, toutefois, soutenir que l’affaire relève du droit inter-
national parce que le Gouvernement français prend fait et cause
pour ses ressortissants et exerce à leur égard la protection diplo-
matique, ce qui imprime à l'affaire un caractère international.
Est-il besoin de dire que c’est une pétition de principe, puisque
précisément la portée de cette exception est que cette protection
n'aurait pas été valablement exercée ?

On pourrait également soutenir que l’affaire relève à la fois du droit
national ou du droit international, ou que la question est douteuse.

27
33 EMPRUNTS NORVÉGIENS (OP. INDIV. M. BADAW!)

Les questions, entre autres, de l'égalité de traitement entre
étrangers et nationaux, de la distinction entre étrangers résidents
et non résidents, de la discrimination entre catégories de créanciers
étrangers!, ces questions qui seraient soulevées par l’affaire seraient
toutes des questions de droit international.

Mais si, en dehors de la discrimination, ces questions ont été
soulevées, elles ne l’ont pas été initialement par le Gouvernement
français, dont la requête et le mémoire se limitent à demander à la
Cour d'interpréter les contrats d'emprunts dans le sens précisé
dans ses conclusions, en s'appuyant sur la doctrine des paiements
internationaux et sur la clause or.

En fait, elles ont été soulevées comme moyen de défense par le
Gouvernement norvégien. Après avoir cherché à établir le caractère
national du droit qui régit les contrats d'emprunts, celui-ci a pris
les devants pour démontrer que sa propre interprétation ne consti-
tue pas un déni de justice. En l'espèce, ce serait le seul motif à
invoquer comme violation d’une obligation internationale suscep-
tible de justifier sa citation devant la Cour. Dans la suite de la
procédure, le Gouvernement français a cru devoir suivre le Gou-
vernement norvégien dans cette ligne d’argument pour démolir sa
thèse. Mais il serait bien étrange et paradoxal de considérer que la
négation du caractère international d’une question de droit interne
et la discussion qui s'engage à ce sujet confèrent à cette même
question le caractère international.

La Cour serait donc saisie d’une question qui relève par sa nature
du droit interne. J’estime, pour ma part, qu'indépendamment de
la réserve la Cour aurait pu et dû accepter la première exception.

(Signé) À. BADAWI.

? La question de discrimination entre créanciers suédois et danois et les autres
créanciers étrangers a été introduite par le Gouvernement français, dans les der-
nières phases de la procédure, et invoquée tantôt comme une base du caractère
international du différend dans le sens qu’elle constitue une violation d'obligations
internationales, tantôt dans les conclusions finales comme une demande de fond.

Or il est évident qu’au point de vue du fond, la discrimination n'a aucune portée
sur l'interprétation de la clause or et que, d’autre part, le Gouvernement français
n'en tire pas les conséquences appropriées puisqu'il ne réclame pas, pour les créan-
ciers français, d'être payés en couronnes suédoises ou danoises.

Envisagée comme fondement du caractère international du différend, cette
discrimination, qui serait une violation d'obligations internationales, se concilie
mal avec la violation de l'obligation résultant de la Deuxième convention de 1907.
La détermination de l’obligation dont la violation donne lieu à un différend inter-
national étant la base même de Vinstance internationale, on ne saurait admettre
pour une seule instance deux bases essentiellement incompatibles.

28
